Cite as: 589 U. S. ____ (2019)            1

                      ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
                NATIONAL REVIEW, INC.
18–1451                  v.
                  MICHAEL E. MANN

   COMPETITIVE ENTERPRISE INSTITUTE, ET AL.
18–1477             v.
             MICHAEL E. MANN
 ON PETITIONS FOR WRITS OF CERTIORARI TO THE DISTRICT
            OF COLUMBIA COURT OF APPEALS
      Nos. 18–1451 and 18–1477. Decided November 25, 2019

  The motions of Southeastern Legal Foundation for leave
to file briefs as amicus curiae are granted. The petitions for
writs of certiorari are denied.
  JUSTICE ALITO, dissenting from the denial of certiorari.
  The petition in this case presents questions that go to the
very heart of the constitutional guarantee of freedom of
speech and freedom of the press: the protection afforded to
journalists and others who use harsh language in criticizing
opposing advocacy on one of the most important public is-
sues of the day. If the Court is serious about protecting
freedom of expression, we should grant review.
                              I
   Penn State professor Michael Mann is internationally
known for his academic work and advocacy on the conten-
tious subject of climate change. As part of this work, Mann
and two colleagues produced what has been dubbed the
“hockey stick” graph, which depicts a slight dip in temper-
atures between the years 1050 and 1900, followed by a
sharp rise in temperature over the last century. Because
thermometer readings for most of this period are not avail-
able, Mann attempted to ascertain temperatures for the
2              NATIONAL REVIEW, INC. v. MANN

                       ALITO, J., dissenting

earlier years based on other data such as growth rings of
ancient trees and corals, ice cores from glaciers, and cave
sediment cores. The hockey stick graph has been promi-
nently cited as proof that human activity has led to global
warming. Particularly after e-mails from the University of
East Anglia’s Climate Research Unit were made public, the
quality of Mann’s work was called into question in some
quarters.
   Columnists Rand Simberg and Mark Steyn criticized
Mann, the hockey stick graph, and an investigation con-
ducted by Penn State into allegations of wrongdoing by
Mann. Simberg’s and Steyn’s comments, which appeared
in blogs hosted by the Competitive Enterprise Institute and
National Review Online, employed pungent language, ac-
cusing Mann of, among other things, “misconduct,” “wrong-
doing,” and the “manipulation” and “tortur[e]” of data. App.
to Pet. for Cert. in No. 18–1451, pp. 94a, 98a (App.).
   Mann responded by filing a defamation suit in the Dis-
trict of Columbia’s Superior Court. Petitioners moved for
dismissal, relying in part on the District’s anti-SLAPP stat-
ute, D. C. Code §16–5502(b) (2012), which requires dismis-
sal of a defamation claim if it is based on speech made “in
furtherance of the right of advocacy on issues of public in-
terest” and the plaintiff cannot show that the claim is likely
to succeed on the merits. The Superior Court denied the
motion, and the D. C. Court of Appeals affirmed. 150 A.3d
1213, 1247, 1249 (2016). The petition now before us pre-
sents two questions: (1) whether a court or jury must deter-
mine if a factual connotation is “provably false” and (2)
whether the First Amendment permits defamation liability
for expressing a subjective opinion about a matter of scien-
tific or political controversy. Both questions merit our
review.
                               II
    The first question is important and has divided the lower
                     Cite as: 589 U. S. ____ (2019)                    3

                          ALITO, J., dissenting

courts. See 1 R. Smolla, Law of Defamation §§6.61, 6.62,
6.63 (2d ed. 2019); 1 R. Sack, Defamation §4:3.7 (5th ed.
2019). Federal courts have held that “[w]hether a commu-
nication is actionable because it contained a provably false
statement of fact is a question of law.” Chambers v. Trav-
elers Cos., 668 F.3d 559, 564 (CA8 2012); see also, e.g.,
Madison v. Frazier, 539 F.3d 646, 654 (CA7 2008); Gray v.
St. Martin’s Press, Inc., 221 F.3d 243, 248 (CA1 2000);
Moldea v. New York Times Co., 15 F.3d 1137, 1142 (CADC
1994). Some state courts, on the other hand, have held that
“it is for the jury to determine whether an ordinary reader
would have understood [expression] as a factual assertion.”
Good Govt. Group of Seal Beach, Inc. v. Superior Ct. of Los
Angeles Cty., 22 Cal. 3d 672, 682, 586 P.2d 572, 576 (1978);
see also, e.g., Aldoupolis v. Globe Newspaper Co., 398 Mass.
731, 734, 500 N.E.2d 794, 797 (2014); Caron v. Bangor
Publishing Co., 470 A.2d 782, 784 (Me. 1984). In this case,
it appears that the D. C. Court of Appeals has joined the
latter camp, leaving it for a jury to decide whether it can be
proved as a matter of fact that Mann improperly treated the
data in question. See App. 29a, 52a–53a, 65a, n. 46.
   Respondent does not deny the existence of a conflict in
the decisions of the lower courts. See Brief in Opposition at
30. Nor does he dispute the importance of the question. In-
stead, he argues that the D. C. Court of Appeals followed
the federal rule,* but the D. C. Court of Appeals’ opinion
repeatedly stated otherwise. See App. 29a (asking what “a
jury properly instructed on the applicable legal and consti-
tutional standards could reasonably find”); id., at 52a–53a
(repeatedly describing what a jury “could find”); id., at 65a,
——————
  *Respondent’s lead argument in opposition to certiorari is that we lack
jurisdiction under 28 U.S. C. §1257, see Brief in Opposition 27–30, but
petitioners have a strong argument that we have jurisdiction under Cox
Broadcasting Corp. v. Cohn, 420 U.S. 469 (1975). If the Court has
doubts on this score, the question of jurisdiction can be considered to-
gether with the merits.
4             NATIONAL REVIEW, INC. v. MANN

                      ALITO, J., dissenting

n. 46 (stating that in a case like this one, involving what it
characterized as a claim of “ ‘ordinary libel,’ ” “the standard
is ‘whether a reasonable jury could find that the challenged
statements were false’ ” (emphasis in original)). This last
statement is especially revealing because it appears in a
footnote that was revised in response to petitioners’ petition
for rehearing, see id., at 1a, n. *, which disputed the cor-
rectness of the standard that asks what a jury could find,
see id., at 65a, n. 46. We therefore have before us a decision
on an indisputably important question of constitutional law
on which there is an acknowledged split in the decisions of
the lower courts. A question of this nature deserves a place
on our docket.
   This question—whether the courts or juries should decide
whether an allegedly defamatory statement can be shown
to be untrue—is delicate and sensitive and has serious im-
plications for the right to freedom of expression. And two
factors make the question especially important in the pre-
sent case.
   First, the question that the jury will apparently be asked
to decide—whether petitioners’ assertions about Mann’s
use of scientific data can be shown to be factually false—is
highly technical. Whether an academic’s use and presenta-
tion of data falls within the range deemed reasonable by
those in the field is not an easy matter for lay jurors to
assess.
   Second, the controversial nature of the whole subject of
climate change exacerbates the risk that the jurors’ deter-
mination will be colored by their preconceptions on the mat-
ter. When allegedly defamatory speech concerns a political
or social issue that arouses intense feelings, selecting an
impartial jury presents special difficulties. And when, as is
often the case, allegedly defamatory speech is disseminated
nationally, a plaintiff may be able to bring suit in whichever
jurisdiction seems likely to have the highest percentage of
jurors who are sympathetic to the plaintiff ’s point of view.
                 Cite as: 589 U. S. ____ (2019)            5

                     ALITO, J., dissenting

See Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 781
(1984) (regular circulation of magazines in forum State suf-
ficient to support jurisdiction in defamation action). For
these reasons, the first question presented in the petition
calls out for review.
                              III
  The second question may be even more important. The
constitutional guarantee of freedom of expression serves
many purposes, but its most important role is protection of
robust and uninhibited debate on important political and
social issues. See Snyder v. Phelps, 562 U.S. 443, 451–452
(2011); New York Times Co. v. Sullivan, 376 U.S. 254, 270
(1964). If citizens cannot speak freely and without fear
about the most important issues of the day, real self-
government is not possible. See Garrison v. Louisiana, 379
U.S. 64, 74–75 (1964) (“[S]peech concerning public affairs
is more than self-expression; it is the essence of self-
government”). To ensure that our democracy is preserved
and is permitted to flourish, this Court must closely scruti-
nize any restrictions on the statements that can be made on
important public policy issues. Otherwise, such restrictions
can easily be used to silence the expression of unpopular
views.
  At issue in this case is the line between, on the one hand,
a pungently phrased expression of opinion regarding one of
the most hotly debated issues of the day and, on the other,
a statement that is worded as an expression of opinion but
actually asserts a fact that can be proven in court to be
false. Milkovich v. Lorain Journal Co., 497 U.S. 1 (1990).
Under Milkovich, statements in the first category are pro-
tected by the First Amendment, but those in the latter are
not. Id., at 19–20, 22. And Milkovich provided examples of
statements that fall into each category. As explained by the
Court, a defamation claim could be asserted based on the
statement: “In my opinion John Jones is a liar.” Id., at 18.
6             NATIONAL REVIEW, INC. v. MANN

                     ALITO, J., dissenting

This statement, the Court noted, implied knowledge that
Jones had made particular factual statements that could be
shown to be false. Ibid. As for a statement that could not
provide the basis for a valid defamation claim, the Court
gave this example: “In my opinion Mayor Jones shows his
abysmal ignorance by accepting the teachings of Marx and
Lenin.” Id., at 20.
  When an allegedly defamatory statement is couched as
an expression of opinion on the quality of a work of scholar-
ship relating to an issue of public concern, on which side of
the Milkovich line does it fall? This is a very important
question that would greatly benefit from clarification by
this Court. Although Milkovich asserted that its hypothet-
ical statement about the teachings of Marx and Lenin
would not be actionable, it did not explain precisely why
this was so. Was it the lack of specificity or the nature of
statements about economic theories or all scholarly theories
or perhaps something else?
  In recent years, the Court has made a point of vigilantly
enforcing the Free Speech Clause even when the speech at
issue made no great contribution to public debate. For ex-
ample, last Term, in Iancu v. Brunetti, 588 U. S. ___ (2019),
we upheld the right of a manufacturer of jeans to register
the trademark “F-U-C-T.” Two years before, in Matal v.
Tam, 582 U. S. ___ (2017), we held that a rock group called
“The Slants” had the right to register its name.
  In earlier cases, the Court went even further. In United
States v. Alvarez, 567 U.S. 709 (2012), the Court held that
the First Amendment protected a man’s false claim that he
had won the Congressional Medal of Honor. In Snyder, the
successful party had viciously denigrated a deceased soldier
outside a church during his funeral. 562 U.S., at 448–449.
In United States v. Stevens, 559 U.S. 460, 466 (2010), the
First Amendment claimant had sold videos of dog fights.
  If the speech in all these cases had been held to be unpro-
tected, our Nation’s system of self-government would not
                   Cite as: 589 U. S. ____ (2019)              7

                       ALITO, J., dissenting

have been seriously threatened. But as I noted in Brunetti,
588 U. S., at ___ (slip op., at 1) (concurring opinion), the pro-
tection of even speech as trivial as a naughty trademark for
jeans can serve an important purpose: It can demonstrate
that this Court is deadly serious about protecting freedom
of speech. Our decisions protecting the speech at issue in
that case and the others just noted can serve as a promise
that we will be vigilant when the freedom of speech and the
press are most seriously implicated, that is, in cases involv-
ing disfavored speech on important political or social issues.
   This is just such a case. Climate change has staked a
place at the very center of this Nation’s public discourse.
Politicians, journalists, academics, and ordinary Americans
discuss and debate various aspects of climate change
daily—its causes, extent, urgency, consequences, and the
appropriate policies for addressing it. The core purpose of
the constitutional protection of freedom of expression is to
ensure that all opinions on such issues have a chance to be
heard and considered.
   I do not suggest that speech that touches on an important
and controversial issue is always immune from challenge
under state defamation law, and I express no opinion on
whether the speech at issue in this case is or is not entitled
to First Amendment protection. But the standard to be ap-
plied in a case like this is immensely important. Political
debate frequently involves claims and counterclaims about
the validity of academic studies, and today it is something
of an understatement to say that our public discourse is of-
ten “uninhibited, robust, and wide-open.” New York Times
Co., 376 U.S., at 270.
   I recognize that the decision now before us is interlocu-
tory and that the case may be reviewed later if the ultimate
outcome below is adverse to petitioners. But requiring a
free speech claimant to undergo a trial after a ruling that
may be constitutionally flawed is no small burden. See Cox
8             NATIONAL REVIEW, INC. v. MANN

                      ALITO, J., dissenting

Broadcasting Corp. v. Cohn, 420 U.S. 469, 485 (1975) (ob-
serving that “there should be no trial at all” if the statute
at issue offended the First Amendment). A journalist who
prevails after trial in a defamation case will still have been
required to shoulder all the burdens of difficult litigation
and may be faced with hefty attorney’s fees. Those pro-
spects may deter the uninhibited expression of views that
would contribute to healthy public debate.
  For these reasons, I would grant the petition in this case,
and I respectfully dissent from the denial of certiorari.